UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------                   X
                                                         :
                                                         :
 IN RE CBS BROADCASTING INC.,                            :                          20-mc-739
                                                             Miscellaneous Case No. _______
                                                         :
                               Non-Party Movant.         :   Underlying Litigation:
                                                         :   In re Watts Coordinated Pretrial
                                                         :   Proceedings
                                                         :   Case No. 19-cv-1717
                                                         :   United District Court for the Northern
                                                         :   District of Illinois
                                                         :
                                                         :
 -------------------------------------                   X

                                    NOTICE OF MOTION

       Non-Party CBS Broadcasting Inc. (incorrectly served as CBS Broadcast Center), by and

through undersigned counsel, respectfully submits this motion to quash the subpoenas duces

tecum issued by the Defendant Police Officers on November 5, 2020. The subpoena seeks

material protected by the reporter’s privilege, and is overbroad and unduly burdensome.

       Accordingly, CBS Broadcasting Inc. respectfully requests that the Court quash the

subpoena before CBS Broadcasting Inc. incurs any additional temporal or monetary burdens

to contest or otherwise respond to them.



 Dated: New York, New York                   Respectfully submitted,
        December 11, 2020
                                             BALLARD SPAHR LLP

                                             By: /s/ Jay Ward Brown

                                              Jay Ward Brown
                                              Mara Gassmann (pro hac vice forthcoming)
                                             1675 Broadway, 19th Floor
                                             New York, NY 10019
                                             Phone: (212) 850-6119
                                             Fax: (212) 223-1942


DMEAST #43026675 v1
                      brownjay@ballardspahr.com
                      gassmannm@ballardspahr.com

                      Counsel for Non-Party CBS Broadcasting Inc.




DMEAST #43026675 v1    2
